Citation Nr: 1039675	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-26 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1972, May 
1973 to March 1977, and from March 1985 to May 1989. 

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned Veterans Law Judge 
in September 2009.  A transcript of the hearing is of record.  
This case was previously before the Board in April 2010, when the 
claim was remanded for further development.  The RO issued a 
supplemental statement of the case in August 2010 and the appeal 
is once again before the Board.

For the reasons set forth below, this appeal is once again being 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.  


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran believes that his service-connected disabilities 
prevent him from securing and maintaining gainful employment and 
seeks entitlement to a TDIU.  The Veteran is service-connected 
for various disabilities including: left shoulder impingement 
bursitis (20 percent disabling), right shoulder impingement 
bursitis (20 percent disabling), chronic synovitis, right knee, 
status post lateral meniscectomy with traumatic arthritis (10 
percent disabling), degenerative disc disease, cervical spine 
with cervical radiculopathy and arthritis (10 percent disabling), 
and residuals of a right wrist fracture, hemorrhoids, status post 
surgery of an injury to the right testicle, one-half inch 
laceration to the right side of the face, burns of the right 
lower abdomen, appendectomy, allergic conjunctivitis, bilateral 
shoulder impingement bursitis with arthritis, and right 
testicular status post epidectomy (each evaluated as non-
compensable).  The Board notes that these awards, in combination, 
represent a 50 percent disability rating under 38 C.F.R. 
§ 4.25, Table I.  Thus, the Veteran does not meet the schedular 
requirements of 38 C.F.R. § 4.16(a) for the rating of his 
disabilities.

The issue, then, is whether the Veteran's service-connected 
disabilities nevertheless prohibit him from sustaining gainful 
employment, such that a TDIU rating may be assigned on an 
extraschedular basis.

While the Veteran received VA examinations in June 2002, February 
2006, May 2006, and October 2008, they were conducted in 
connection with other claims, and none of the VA examiners 
considered the effects of the Veteran's service-connected 
disabilities on his employability.

The Veteran submitted a letter by Dr. D. C., his physician, dated 
in October 2005.  His doctor described that the Veteran was being 
treated for spinal stenosis as well as bilateral neuroforaminal 
stenosis at L4-L5 and anterolisthesis of L4 on L5.  He 
additionally noted that the Veteran suffered from cervical 
degenerative disc disease with upper extremity radiculopathy.  He 
opined that "based on [the Veteran's] description of his work 
requirements, I would state that [the Veteran] is disabled."  
However, Dr. D. C. did not state whether the Veteran's service-
connected conditions, in and of themselves, render the Veteran 
unemployable.  Indeed, he specifically identified a non-service 
connected low back disorder as a factor that affected the 
Veteran's employability.

The Board additionally notes that the Veteran is currently in 
receipt of Social Security Administration (SSA) disability 
benefits.  A September 2006 SSA decision awarding him disability 
benefits found that the Veteran had severe impairments including 
bilateral neuroforaminal stenosis with sciatica symptoms and 
cervical degenerative disc disease with upper extremity 
radiculopathy; multilevel disc protrusions with spondylosis of 
the cervical spine; lumbar spinal stenosis of the left lower 
extremity radiculopathy; and residuals of lateral menisectomy of 
the right knee with degenerative arthritis laterally.  It should 
also be noted that the Veteran reported at a September 1994 VA 
examination that he was not hired by a company because of his 
knee and shoulder problems. 
 
VA recently issued VBA Training Letter 211A (01-02) in order to 
provide guidance on how to handle and adjudicate claims for TDIU.  
Of note, in situations where the Veteran is service connected for 
multiple disabilities and he claims that he cannot work due to 
his disabilities, VA directs that the Veteran should be scheduled 
for a general medical examination that also includes an opinion 
as to whether or not the service-connected disability(ies) render 
the Veteran unable to secure and maintain substantially gainful 
employment.  See VBA Training Letter 211A (01-02).  Thus, in 
light of the ambiguity as to whether the Veteran's service 
connected disabilities result in his unemployability, and in 
contemplation with the guidance set forth in the above training 
letter, the Board has little choice but to Remand this matter to 
afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination with opinion to determine 
whether he is unemployable solely due to 
his service-connected left shoulder 
impingement bursitis; right shoulder 
impingement bursitis; chronic synovitis, 
right knee, status post lateral 
meniscectomy with traumatic arthritis; 
degenerative disc disease, cervical spine 
with cervical radiculopathy and arthritis; 
residuals of a right wrist fracture; 
hemorrhoids; one-half inch laceration to 
the right side of the face; burns of the 
right lower abdomen; appendectomy scar; 
allergic conjunctivitis; bilateral shoulder 
impingement bursitis with arthritis, and 
right testicular disability.  

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disabilities on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected disabilities 
alone are of such severity to result in 
unemployability.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important 'that each disability 
be viewed in relation to its history[,]' 38 
C.F.R. § 4.1, copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

The examiner should explain the rationale 
for any opinion given regarding the effect 
of the Veteran's service-connected 
conditions on his ability to obtain or 
maintain employment, to include discussion 
of obstacles and challenges he might face, 
and his capability for performing sedentary 
employment in light of his past employment 
experience.  The examiner should note that 
consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the 
physical and mental acts required by 
employment, not whether the Veteran can 
find employment.

2.  Thereafter, readjudicate the claim for 
a TDIU rating and determine whether 
referral of the claim to the 
appropriate department officials under 
38 C.F.R. 
§ 4.16(b) for extraschedular 
consideration is warranted.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

